EXHIBIT 10.52
PROMISSORY NOTE
 
 Silver Springs, Nevada
 September 24, 2012


This PROMISSORY NOTE (this “Note”) is made this 24th day of September, 2012, by
Condor Energy Technology LLC, a Nevada limited liability company (the
“Borrower”) in favor of Pacific Energy Development Corp. (the “Holder”) pursuant
to the Borrower’s Operating Agreement, dated as of October 31, 2011.  Pursuant
to the terms and conditions of this Note, the Holder shall, from time to time
and at the request of the Borrower, make cash advances to the Borrower (any such
advance made by the Holder being referred to herein as an “Advance”).  Upon each
Advance, the parties agree that this Note shall represent the obligations of the
Borrower with respect to such Advance and with respect to any Advances
previously made by the Holder and still outstanding.  Each Advance shall be
reflected on the Payment Schedule attached hereto pursuant to the terms hereof.


1. Principal and Interest.  The Borrower, for value received, hereby promises to
pay to the order of the Holder, in lawful money of the United States, the
principal amount set forth on the Payment Schedule attached hereto (as such
Payment Schedule is adjusted from time to time pursuant to the terms hereof),
together with interest accrued on the unpaid principal of each Advance at the
Agreed Interest Rate (as defined below) commencing on the date of each such
Advance hereunder and compounding monthly.  Accrued interest with respect to any
Advance made under this Note shall be payable in cash at the time the Borrower
pays the principal amount of this Note representing such Advance.
 
“Agreed Interest Rate” means the rate per annum equal to the one (1) month term,
London Interbank Offered Rate (LIBOR rate) for U.S. dollar deposits, as
published in London by the Financial Times or if not published, then by The Wall
Street Journal, plus four (4.0) percentage points.


Each Advance made under this Note is due and payable (a) on the date (the
“Applicable Maturity Date) that is 36 months from the date that such Advance is
made, or (b) on demand by written notice following the occurrence of an Event of
Default (as defined below).  The Borrower shall, on each Applicable Maturity
Date or, if earlier, within one (1) business day of receipt of the written
notice referred to in the immediately preceding sentence (the “Payment Date”),
pay the outstanding principal and all accrued and unpaid interest on this Note
with respect to such Advance, as of the Applicable Maturity Date or the Payment
Date, as applicable.
 
The Borrower may request Advances under this Note at any time and from time to
time by delivering a written request (subject to approved budget of the Borrower
and together with supporting documents) therefor to the Holder, and the Holder
shall deliver the requested Advance to the Borrower within two (2) business days
after its receipt of the Borrower’s request.  Notwithstanding anything to the
contrary expressed or implied herein, any Advances made hereunder, once repaid,
may not be re-borrowed. At no time shall the outstanding principal amount of all
outstanding Advances hereunder exceed US$8,000,000 (Eight Million US dollars).
 
2. Adjustments to Note; Payment Schedule.  The Payment Schedule attached hereto
shall reflect, at all times while any amounts are outstanding under this Note,
the total principal amount outstanding under this Note and the amounts and dates
of all Advances made under this Note.  Adjustments to the Payment Schedule shall
be made as follows:
 
(a) Additional Advances.  Upon the funding of each Advance, the Holder and the
Borrower shall execute an “Advance Form” in substantially the form attached
hereto as Exhibit A.  Each such Advance Form shall state the amount and date of
the Advance.  Promptly after the execution of the Advance Form by both parties,
the Holder shall update the total principal amount outstanding under this Note
as reflected on the Payment Schedule and sign each such adjustment, shall attach
the executed Advance Form to the Payment Schedule, and shall promptly deliver a
copy of the foregoing to the Borrower.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Prepayment Adjustment.  Promptly upon the Holder’s receipt of any repayment
by the Borrower of principal and interest on any Advance, the Holder shall make
the appropriate adjustment to the total principal amount outstanding under this
Note on the Payment Schedule.  The Holder shall sign each such payment
adjustment and attach evidence of such prepayment to the Payment Schedule.  The
Holder shall promptly provide the Borrower with a copy of the adjusted Payment
Schedule.
 
3. Payment Schedule Controls.  At all times while any amounts are outstanding
under this Note, the most recent signed and dated entries on the Payment
Schedule shall, in the absence of manifest error, be conclusive as to the
outstanding balance of this Note; provided, however, that the failure by the
Holder to make the adjustments to the Payment Schedule required by Section 2
hereof with respect to any Advance or repayment shall not limit or otherwise
affect the obligations of the Borrower under this Note.
 
4. Prepayment.  This Note may be repaid in whole or in part at any time without
penalty or premium.
 
5. No Usury. This Note is hereby expressly limited so that in no event
whatsoever, whether by reason of deferment or advancement of loan proceeds,
acceleration of maturity of the loan evidenced hereby, or otherwise, shall the
amount paid or agreed to be paid to the Holder hereunder for the loan, use,
forbearance or detention of money exceed the maximum interest rate permitted by
the laws of any applicable jurisdiction.  If at any time the performance of any
provision involves a payment exceeding the limit of the price that may be
validly charged for the loan, use, forbearance or detention of money under
applicable law, then automatically and retroactively, ipso facto, the obligation
to be performed shall be reduced to such limit, it being the specific intent of
the Borrower and the Holder hereof that all payments under this Note are to be
credited first to interest as permitted by law, but not in excess of (i) the
agreed rate of interest hereunder, or (ii) that permitted by law, whichever is
the lesser, and the balance toward the reduction of principal.
 
6. Attorneys’ Fees.  If the indebtedness represented by this Note or any part
hereof is collected in bankruptcy, receivership or other judicial proceedings or
if this Note is placed in the hands of attorneys for collection after default,
the Borrower agrees to pay, in addition to the principal and interest payable
hereunder, reasonable attorneys’ fees and costs incurred by the Holder.
 
7. Successors and Assigns. The rights and obligations of the Borrower and the
Holder will be binding upon and inure to the benefit of the successors, assigns,
administrators and transferees of the parties hereto.
 
8. Events of Default.
 
(a) General.  If an Event of Default (as defined below) occurs, the Holder may
declare the principal amount then outstanding of, and the accrued but unpaid
interest on, this Note to be immediately due and payable.
 
(b) Definition.  For purposes of this Note, an “Event of Default” is any of the
following occurrences:
 
(i) The Borrower shall fail to pay the outstanding principal and all accrued but
unpaid interest with respect to any Advance made under this Note on the
Applicable Maturity Date;
 
(ii) If the Borrower shall (i) become insolvent or take any action which
constitutes his admission of inability to pay his debts as they mature; or (b)
file a petition in bankruptcy; or
 
(iii) Any event or series of events occurs which has or is reasonably likely to
have a Material Adverse Effect as reasonably determined by Holder.
 
 
2

--------------------------------------------------------------------------------

 
 
For purposes of this Note, a “Material Adverse Effect” means any effect, change,
event, occurrence, circumstance or state of facts that would reasonably be
expected to (i) be materially adverse to the business, condition (financial or
otherwise), assets, liabilities, prospects or results of operations of the
Borrower, or (ii) materially adversely affect the ability of Borrower to perform
its obligations hereunder and consummate the transactions contemplated hereby in
a timely manner.
 
(c) Remedies on Default, etc.  In case any one or more Events of Default shall
occur and be continuing, the Holder may proceed to protect and enforce its
rights by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, or for
an injunction against a violation of any of the terms hereof, or in aid of the
exercise of any power granted hereby or by law or otherwise.  In case of a
default in the payment of any principal of or interest on this Note, the
Borrower will pay to the Holder such further amount as shall be sufficient to
cover the cost and expenses of collection, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.  No course of dealing
and no delay on the part of the Holder in exercising any right, power or remedy
shall operate as a waiver thereof or otherwise prejudice the Holder’s rights,
powers or remedies.  No right, power or remedy conferred by this Note upon the
Holder shall be exclusive of any other right, power or remedy referred to herein
or now or hereafter available at law, in equity, by statute or otherwise.
 
9. All financial indebtedness provided to the Borrower by the Holder or MIE
Jurassic Energy Corporation (“MIEJ”) as members of Borrower shall be documented
using the same form of promissory note as this Note (collectively, the “Member
Notes”), and the Borrower shall not have any outstanding financial indebtedness
provided to it by any other parties, except where such financial indebtedness is
subordinated to the Member Notes on terms which are satisfactory to the holders
of the Member Notes.  Indebtedness under all Member Notes shall be senior to all
other indebtedness of the Borrower, and, notwithstanding Section 4
(“Prepayment”), any prepayment of advances made under Member Notes shall be done
pro rata in chronological order, such that unpaid principal and interest with
respect to advances made earliest in time will be repaid first until repaid in
full, on a pro rata basis based on the respective member’s proportionate amount
of unpaid principal and interest advanced on such date.
 
10. Waivers and Amendments.  The Borrower hereby waives presentment, demand for
performance, notice of non-performance, protest, notice of protest and notice of
dishonor.  No delay on the part of the Holder in exercising any right hereunder
shall operate as a waiver of such right or any other right.  Any term of this
Note may be amended or waived only with the written consent of the Borrower and
the Holder.
 
11. Governing Law.  This Note is being delivered in, and shall be governed by
and construed in accordance with, the laws of the State of Nevada, without
regard to conflicts of laws provisions thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Borrower has executed this Note as of the date first set
forth above.
 
BORROWER
                                                            

  Condor Energy Technology LLC          
 
By:
/s/ Andrew Harper       Andrew Harper       Manager          



ACCEPTED AND AGREED TO:


HOLDER
 

  Pacific Energy Development Corp.            
By:
/s/ Frank C. Ingriselli           Frank C. Ingriselli       President and Chief
Executive Officer          

 
PAYMENT SCHEDULE


Date
Amount of Advance
Amount of Repayment
Adjusted Unpaid Principal Balance of Note
Signature of Holder
September 24, 2012
US$276,326.25
 
US$276,326.25
By:  /s/ Frank C. Ingriselli
 
Name:  Frank C. Ingriselli
 
Title:  President and CEO
                                                                               
         



 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A
FORM OF
ADVANCE FORM




This Advance Form (this “Form”) is executed by Pacific Energy Development Corp.
(the “Holder”), and Condor Energy Technology LLC (the “Borrower”), with
reference to the following:
 
A.              The Holder and the Borrower are parties to that certain
Promissory Note (the “Note”) dated as of September __, 2012, as adjusted,
modified, and amended from time to time.
 
B.              The parties desire to increase the total principal amount
outstanding under the Note to reflect an Advance made by the Holder to the
Borrower, as set forth below.
 
NOW, THEREFORE, for good and valuable consideration, the parties hereto agree
that the total principal amount outstanding under the Note is hereby increased
by $____________, to reflect an Advance made by the Holder to the Borrower dated
as of_________.
 
IN WITNESS WHEREOF, the parties hereto have executed this Advance Form as of the
date set forth below.
 

Date:_________________
BORROWER
          Condor Energy Technology LLC          
 
              HOLDER           Pacific Energy Development Corp.              

 
 
5

--------------------------------------------------------------------------------

 